DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  "An one step" should read "A one step", “portis” should read “port is”, and “one integrated sampling and sensing assembly” should read “each integrated sampling and sensing assembly”.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  "gearis" should read "gear is".  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  "configured to connect the magnet magnetically to test..." is verbose and poorly worded.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the sensor" in line 15.  There is insufficient antecedent basis for this limitation in the claim. Claim 6 also recites the limitation “the sensor” in line 3.

Claim 8 recites the limitation "the receiving tank" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the result data" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wuxi Huangping Medical Science & Technology Co LTD (CN 103829953 A, cited on applicant's IDS dated 04/30/2019, hereinafter referred to as "Wuxi"; references incorporated from written opinion of the ISA dated 05/08/2017, additional references made from machine-translated Google Patents entry) in view of Emery et al. (US 20100021947 A1) and Freeman et al. (US 20100286560 A1).
Regarding claim 1, Wuxi teaches a one-step all-in-one apparatus for body fluid sampling and sensing comprising (paragraphs 72-86, see also figures 1-7): a housing (figure 1, 1), a plurality of integrated sampling and sensing assemblies (figure 6, 25), a cartridge (figure 3b, 2), a sealing film (figure 6, 26), an upper cover (figure 3a, 17), a sampling port for the blood taking needle (figure 1, 111), and a linear actuating mechanism and a control circuit (see paragraphs 72-73, 75); wherein an integrated sampling and sensing assembly comprises a micro sampling needle, needle hub, and test strip (paragraph 82, see also figure 6). The micro sampling needle is fixed on the needle hub (see figure 6). 
According to the machine translation of the Wuxi document on Google Patents, Wuxi teaches the device comprising a “blood sugar content interpretation unit” as part of the control circuit to show blood glucose value (Summary of Invention section), therefore Wuxi also teaches a sensor configured to read the changes occurred on the test strips due to the reaction of body fluid with the reagents on the test strips. Wuxi also teaches the driving mechanism connected to the control unit also being responsible for returning the sampling unit back to the cartridge after blood extraction is completed (see machine translation document in Google Patents, “driving mechanism drives blood sugar test unit to move and cause blood taking needle to pass blood sampling mouthful to detect in box to get back to after blood sampling along guide frame described in described control circuit control”).
Wuxi does not teach an upper sealing film forming a plurality of sealed reaction chambers alongside the lower film, the test strip being mounted on the lower surface of the needle hub, a hole in the needle hub to enable communication between sampling needle and test strip, the micro sampling needles being hollow microneedles to deliver body fluid to test strips directly via holes on the needle hubs, withdrawing springs, or that the control circuit is configured to control the movements of the linear actuating mechanism and integrated sampling and sensing assemblies so as to control the micro sampling needles to reach the designated depths under the skin.

Emery teaches the cartridge containing integrated sampling and sensing assemblies comprising a needle hub, an attached micro sampling needle which is hollow (figure 5), and a test strip mounted on the lower surface of the needle hub; wherein a hole is set in the needle hub to enable the communication between the micro sampling needle and the test strip (paragraph 67, see also figure 4). Emery teaches that the test strip receives the body fluid from the needle via gravity, capillary effects, or a combination of the two, which would require the position of the test strip to be below the needle on the bottom of the hub (paragraph 68). The micro sampling needles are configured to penetrate the skin to sample the body fluid and deliver body fluid to the test strips directly via the holes on the needle hub (figure 4), and a sensor detects a change in a test strip due to the reaction with the body fluid (paragraph 30). Emery teaches the use of the hollow sampling needle for delivering the sample to the test strip as simplifying and improving the effectiveness of the device (paragraph 47).
Emery teaches that an actuation element drives the needle into the skin at the sampling site (paragraph 50). Figure 4 shows the orientation of the needle hub and sampling needle in relation to the sampling site. The default position of the needle hub is directly below the sampling site, so one skilled in the art will recognize that the needle hub is driven directly upwards and that the previously disclosed spring will be directly below the cartridge.

Freeman also teaches an apparatus for body fluid sampling and sensing comprising a housing (figure 22), a plurality of sampling assemblies configured radially in a cartridge (figure 6) containing micro sampling needles (figure 1), sealing films (figure 6), a housing (figure 22) with a port for sample collecting (figure 32), linear actuating mechanism (paragraph 74) comprising springs (paragraph 59) to drive and withdraw the sampling needle (paragraphs 59 and 61). In another embodiment, a solenoid controls the driving and withdrawing of the needle (paragraph 59), connected to a control circuit to drive the needle to a predetermined depth into the skin (paragraph 63). Freeman teaches that controlling the depth of penetration leads to increased success rate of sampling and minimizing pain (paragraph 61).
Freeman’s device does not contain integrated test strips, it instead uses external disposable strips inserted into the body of the device (figure 22) for analysis with a sensor configured to read changes occurred on the test strips due to the reaction of the body fluid with the reagents on the test strips to which the sample is delivered via through holes (paragraph 79), wherein sampling and sensing are completed in one step.
Freeman also teaches a sealing film on the upper surface of the cartridge (figure 6, 320). A substrate layer containing the sensor assemblies seals the bottom surface of the cartridge (figure 6) creating a multitude of sterile sealed reaction chambers (paragraph 77).

A hollow needle for creating a wound opening and transporting the sample directly onto the integrated test strip contained within the needle hub greatly simplifies and improves the effectiveness of the device, as taught by Emery.
A linear actuating mechanism being placed below the cartridge allows upward linear actuation of the sampling needle, as taught by Emery.
The test strip being placed on the bottom surface of the needle hub allows for the use of gravity or capillary effect to deliver the body fluid onto the test strip, as taught by Emery.
Upper and lower sealing films creating independently sealed test chambers within the cartridge ensures sterility of the test equipment, as taught by Freeman.
Controlling the depth of penetration of the micro sampling needles increases success rates of sampling and reduces pain, as taught by Freeman.

Regarding claim 6, Emery teaches an optical sensor configured to read an optically readable signal produced upon the reaction of reagents on the test strip with the analyte present in the sampled body fluid (paragraph 57). The claimed testing time, as set forth, does not impose further structural requirements to the claim scope and therefore does not have patentable weight to differentiate from the applied combination.
Regarding claim 7, Wuxi teaches a sensing circuit configured to sense whether a body part to be sampled is at the designated position or not (see second paragraph of Summary of Invention section on machine translation).
Regarding claim 8, Wuxi teaches an annular wall in the center of the cartridge with an internal gear (figure 4b) and corresponding gears set on a rotatable member within the housing configured to rotate the cartridge in the housing (figures 4a and 5a, see also machine translation, paragraph 10 of Summary of Invention, “Preferably, described blood glucose meter main body also comprises rotating mechanism, and described detection box is sticked in described rotating mechanism by gear engagement system, drives described detection box to rotate for described rotating mechanism.”)
Regarding claim 9, Wuxi teaches protruding guide structures in every chamber of the cartridge, and multiple holes with shapes matching the guide structures are set on the needle hubs, configured to keep the longitudinal movement and limit the non-longitudinal movement of the needle hubs along the guide structures in the chambers (figure 6) as well as holes in the top surface of every chamber to let the micro sampling needle pass (needle 252 in figure 6 exits holes in cartridge 2 seen in figure 5a). Emery 
Regarding claim 10, Wuxi teaches the cartridge comprising 1-50 chambers (Summary of Invention section). Emery teaches “at least one” chamber comprising a skin penetration member and analyte quantification member (paragraph 50). Freeman also teaches a plurality of chambers within the cartridge (paragraph 18).
Regarding claim 11, Wuxi teaches the cartridge comprising 10 chambers (Summary of Invention section). See also claim 10.
Regarding claim 12, Wuxi teaches a magnet located on the inner surface of the upper cover with a magnet sensor in the housing configured to detect the magnet to test whether the upper cover is tightly closed as intended
Regarding claim 13, Wuxi teaches the device further comprising a display screen in the upper half of the housing configured to display the result data and at least one button next to the display screen configured to receive control instructions from the user (figure 1, screen 14 and buttons 15). Emery also teaches a display screen and push button as described above (figure 2, see also paragraph 52). Freeman also teaches a display screen and push button as described above (figure 22).
Allowable Subject Matter
Claims 2 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASIM A NAEEM whose telephone number is (571)272-0980.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 517-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        




/JASIM AHMAD NAEEM/               Examiner, Art Unit 3791